Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/235,034 filed on 04/20/2021.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/20/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 6, 8, 10-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0241586) and in view of Mathur (US 2022/0029989).
Regarding claim 1, Li discloses a method for selecting a tunnel endpoint in a network (Li abstract), comprising: 
receiving, by a network manager, a request for authenticating a client device connected to an edge device via a wired link, wherein the request includes information indicative of a port of the edge device at which the client device is connected and a type of the client device (Li abstract and par. 0009. Li teaches a path detection method in a virtual extensible local area network (VxLAN), a controller, and a network device, where the controller constructs a detection packet according to a detection request and sends the detection packet to a source network device corresponding to a source VxLAN tunnel endpoint (VTEP). The detection request includes an IP address of a source VM, an IP address of a destination VM, and a protocol type identifier, and constructing, by a controller, a detection packet according to a detection request inputted by a user includes capturing, by the controller, a target packet according to the IP address of the source VM, the IP address of the destination VM, and the protocol type identifier in the detection request, obtaining, by the controller, a port number of the source VM of the target packet and a port number of the destination VM of the target packet to obtain 5-tuple information, where the 5-tuple information includes the IP address of the source VM, the IP address of the destination VM, the protocol type identifier, the port number of the source VM, and the port number of the destination VM, determining, by the controller, the source port value according to the 5-tuple information, determining, by the controller, the endpoint identifier of the source VTEP according to the IP address of the source VM, determining the endpoint identifier of the destination VTEP according to the IP address of the destination VM, obtaining, by the controller, the IP address of the first network device corresponding to the endpoint identifier of the source VTEP, and determining, by the controller according to the detection request, that the path detection type is path detection between VMs. See also par. 0011, 0030);
 identifying, by the network manager based on at least one of the port, the type, resource availability of a plurality of network devices, and location of the plurality of network devices, a network device, from the plurality (Li par. 0015-0016 and 0070. Li teaches that the detection packet further includes a detection instance identifier, and the detection instance identifier is used to identify different path detection, and the method further includes recording, by the controller, a received IP address, outbound interface number, and inbound interface number of each network path according to the detection instance identifier and multiple network paths or multiple types of network paths can be detected at the same time. The controller determines an endpoint identifier of a source VTEP according to the IP address of the source VM, and determines an endpoint identifier of a destination VTEP according to the IP address of the destination VM . See also par. 0026 ); and 
sending, by the network manager to the edge device, a message indicative of a successful authentication of the client device, wherein the message includes a network address of the network device identified as the tunnel endpoint (Li par. 0021. Li teaches that determining, by the network device according to the endpoint identifier of the destination VTEP, whether the network device is a destination network device corresponding to the endpoint identifier of the destination VTEP, and generating, by the network device, a reporting message according to the detection packet, and sending the reporting message to the controller if the network device is the destination network device corresponding to the endpoint identifier of the destination VTEP, where the reporting message includes the detection packet, an IP address of the network device, and numbers of an outbound interface and an inbound interface that are of the network device and through which the detection packet passes. See also par. 0007, 0013 and 0052).  
Li discloses receiving, by a network manager, a request for authenticating a client device connected to an edge device via a wired link and sending, by the network manager to the edge device, wherein the message includes a network address of the network device identified as the tunnel endpoint (Li abstract and par. 0021). However, Li does not explicitly disclose identifying a network device, as a tunnel endpoint for terminating a network tunnel from the edge device to the network device and a message indicative of a successful authentication of the client device.
However, in an analogous field, Mathur discloses identifying a network device, as a tunnel endpoint for terminating a network tunnel from the edge device to the network device and a message indicative of a successful authentication of the client device (Mathur abstract and par. 0047. Mathur teaches one of the pool of tunnels that is connected to the first endpoint connection manager is identified. The identified tunnel is configured to connect the cloud client and the first endpoint connection manager. the established tunnels can be persistent tunnels that are reused by multiple cloud clients. For example, the persistent tunnels can be established, configured for a given cloud client, and can be reused by being configured for another cloud client. In some embodiments, once cloud client 128 has concluded use of the tunnel, it closes its connection with the relevant cloud CMAN. Using an example multiplexing protocol, the connection close request can be sent to the endpoint CMAN. In some embodiments, a packet type indicating end-of-file can be sent for the corresponding multiplexing session-id. The endpoint CMAN, upon receiving the connection close request and/or end-of-file packet type, can close its connection with the secure computing device. In some embodiments, this flow can terminate the cloud client's multiplexed tunnel session and open capacity for a new cloud client session. See also par. 0092); and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying a network device, as a tunnel endpoint system of Li using the identifying a network device system taught in Mathur in order to establish a pool of tunnel connections using a secure protocol (Mathur Abstract).  
Regarding claim 2, Li and Mathur disclose the method of claim 1, 
Li further discloses further comprising, determining, by the network manager, a role for the client device, wherein the role is indicative of permissions of the client device to access applications and services hosted by the network device (Li par. 0023. Li teaches that the method further includes identifying the received detection packet according to the identifier used to indicate the path detection service, and obtaining, according to a stored correspondence between the detection packet and an execution action in an access control list (ACL) or a flow table that is preset or that is sent by the controller, an execution action corresponding to the detection packet, where the execution action includes replicating and/or forwarding the detection packet, and sending the reporting message to the controller).
Regarding claim 4, Li and Mathur disclose the method of claim 1, 
Li further discloses wherein identifying the network device as the tunnel endpoint comprises: identifying, based on the request, the port of the edge device at which the client device is connected (Li par. 0015-0016 and 0070. Li teaches that the detection packet further includes a detection instance identifier, and the detection instance identifier is used to identify different path detection, and the method further includes recording, by the controller, a received IP address, outbound interface number, and inbound interface number of each network path according to the detection instance identifier and multiple network paths or multiple types of network paths can be detected at the same time); 
Mathur further discloses determining, based on a predefined mapping, whether the port is mapped to a first network device from the plurality of network devices; and in response to determining that the port is mapped to the first network device, identifying the first network device as the tunnel endpoint (Mathur par. 0043. Mathur teaches that when the request is received at cloud CMAN 124, a tunnel with the requested endpoint/tunnel ID is identified (e.g., using an endpoint/tunnel ID mapping registered in the cloud CMAN listener). A connection with endpoint environment 102 (or 1-CMAN-A 108 or 1-CMAN-B 110) can then be configured for cloud client 128 by configuring the identified tunnel (e.g., multiplexing the client connection over the tunnel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying a network device, as a tunnel endpoint system of Li using the identifying a network device system taught in Mathur in order to establish a pool of tunnel connections using a secure protocol (Mathur Abstract).  
Regarding claim 6, Li and Mathur disclose the method of claim 1, 
Mathur further discloses wherein in response to one of a failure being encountered in terminating the network tunnel in the network device and the network device being unreachable, configuring the edge device to terminate the network tunnel from the edge device to a predefined network device (Mathur par. 0043. Mathur teaches that cloud CMAN 122 can return an error or other indication that the requested tunnel is not available at the cloud CMAN and a failover technique can be used such that the request is submitted to a next available cloud CMAN (e.g., a next cloud CMAN that has not reached a maximum capacity of client sessions). In the illustrated embodiment, the next available cloud CMAN is cloud CMAN 124. When the request is received at cloud CMAN 124, a tunnel with the requested endpoint/tunnel ID is identified (e.g., using an endpoint/tunnel ID mapping registered in the cloud CMAN listener)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying a network device, as a tunnel endpoint system of Li using the identifying a network device system taught in Mathur in order to establish a pool of tunnel connections using a secure protocol (Mathur Abstract).  
Regarding claim 8, Li and Mathur disclose the method of claim 1, 
Li further discloses wherein the network tunnel is a Generic Routing Encapsulation (GRE) tunnel (Li par. 0004. Li teaches that VxLAN is an overlay network technology or a tunneling technology. In a VxLAN networking architecture, a data packet sent by a virtual machine (VM) is encapsulated in the User Datagram Protocol (UDP) using Internet Protocol (IP)/Media Access Control (MAC) of a physical network as an outer header (outer-header), and then transmitted in an IP network).
Regarding claim 10, Li and Mathur disclose the method of claim 1, 
Mathur further discloses wherein the network manager includes a cloud-based network manager (Mathur abstract and par. 0047. Mathur teaches one of the pool of tunnels that is connected to the first endpoint connection manager is identified. The identified tunnel is configured to connect the cloud client and the first endpoint connection manager. the established tunnels can be persistent tunnels that are reused by multiple cloud clients. For example, the persistent tunnels can be established, configured for a given cloud client, and can be reused by being configured for another cloud client. In some embodiments, once cloud client 128 has concluded use of the tunnel, it closes its connection with the relevant cloud CMAN. Using an example multiplexing protocol, the connection close request can be sent to the endpoint CMAN. In some embodiments, a packet type indicating end-of-file can be sent for the corresponding multiplexing session-id. The endpoint CMAN, upon receiving the connection close request and/or end-of-file packet type, can close its connection with the secure computing device. In some embodiments, this flow can terminate the cloud client's multiplexed tunnel session and open capacity for a new cloud client session. See also par. 0092). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying a network device, as a tunnel endpoint system of Li using the identifying a network device system taught in Mathur in order to establish a pool of tunnel connections using a secure protocol (Mathur Abstract).  
Regarding claims 11-12, 14 and 16; claims 11-12, 14 and 16 are directed to a network manager associated with the method claimed in claims 1-2, 4 and 6 respectively. Claims 11-12, 14 and 16 are similar in scope to claims 1-2, 4 and 6 and respectively, and are therefore rejected under similar rationale respectively. 
Regarding claims 17-18 and 20; claims 17-18 and 20 are directed to a non-transitory computer readable medium associated with the method claimed in claims 1-2 and 4 respectively. Claims 17-18 and 20 are similar in scope to claims 1-2 and 4 and respectively, and are therefore rejected under similar rationale respectively. 
Claims 3, 7, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0241586), in view of Mathur (US 2022/0029989) and further in view of Barany (US 2006/0002356).
Regarding claim 3, Li and Mathur disclose the method of claim 2, 
Li and Mathur failed  but Barany discloses wherein the message includes a vendor specific attribute (VSA) indicative of the role of the client device (Barany par. 0092. Barany teaches that the access-accept message includes an MS-MPPE-Recv-Key vendor-specific attribute (e.g., as specified in IETF RFC 2548), which contains MN 410's pre-shared key).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the access control system of Li and Mathur using the access control system taught in Barany in order to provide mobile users with seamless connectivity and robust support (Barany par. 0006).  
Regarding claim 7, Li and Mathur disclose the method of claim 1, 
Li and Mathur failed  but Barany discloses wherein the message includes a VSA indicative of the network address of the network device identified as the tunnel endpoint (Barany par. 0092. Barany teaches that NAS 420 sends an access-request message (e.g., specified by the RADIUS protocol) to home AAA server 440, so as to obtain MN 410's pre-shared key (e.g., to be used during IKE/ISAKMP by MN 410 and visitor HA 430 below) and the keying material for encryption and authentication of data between MN 410 and NAS 420 (as part of EAP-TTLS or PEAPv2 functionality). Home AAA server 440 responds to NAS 420 with an access-accept message (e.g., specified by the RADIUS protocol). The access-accept message includes an MS-MPPE-Recv-Key vendor-specific attribute. See also par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the access control system of Li and Mathur using the access control system taught in Barany in order to provide mobile users with seamless connectivity and robust support (Barany par. 0006). 
Regarding claim 9, Li and Mathur disclose the method of claim 1, 
Li and Mathur failed  but Barany discloses wherein the network manager is a Remote Authentication Dial-In User Service (RADIUS) authentication server (Barany par. 0092. Barany teaches that NAS 420 sends an access-request message (e.g., specified by the RADIUS protocol) to home AAA server 440, so as to obtain MN 410's pre-shared key (e.g., to be used during IKE/ISAKMP by MN 410 and visitor HA 430 below) and the keying material for encryption and authentication of data between MN 410 and NAS 420 (as part of EAP-TTLS or PEAPv2 functionality). Home AAA server 440 responds to NAS 420 with an access-accept message (e.g., specified by the RADIUS protocol). The access-accept message includes an MS-MPPE-Recv-Key vendor-specific attribute. See also par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the access control system of Li and Mathur using the access control system taught in Barany in order to provide mobile users with seamless connectivity and robust support (Barany par. 0006). 
Regarding claim 13; claim 13 is directed to a network manager associated with the method claimed in claim 3. Claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale respectively. 
Regarding claim 19; claim 19 is directed to a non-transitory computer readable medium associated with the method claimed in claim 3. Claim 19 is similar in scope to claim 3, and is therefore rejected under similar rationale respectively. 
Allowable Subject Matter
Claims 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495